internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a plr-114532-00 date date legend corporation a corporation b taxpayer taxpayers individual a stock stock exchange a exchange b country a date date date dear this is in response to your letter dated date requesting a ruling under sec_170 of the internal_revenue_code code with regard to proposed future contributions of qualified_appreciated_stock to certain private_foundations rulings requested taxpayer requests the following rulings for purposes of applying the percent limitation of sec_170 of the code with respect to future contributions of corporation a stock by one of the taxpayers to a private_foundation the only stock of corporation a to be treated as having been contributed by taxpayers to the private_foundations will be the following i the stock of corporation a owned by a private_foundation at the time of the future contribution but only to the extent plr-114532-00 such stock was converted in the merger from corporation b stock to corporation a stock and ii any corporation a stock actually contributed to a private_foundation by one of the taxpayers taking into account the attribution_rules of sec_170 and owned at the time of the future contribution by a private_foundation for purposes of applying the percent limitation of sec_170 with respect to future contributions of corporation a stock by one of the taxpayers to a private_foundation the stock of corporation b received from individual a’s estate and converted in the merger into corporation a stock will not be treated as having been contributed by taxpayers for purposes of applying the percent limitation of sec_170 with respect to future contributions of corporation a stock by one of the taxpayers to a private_foundation values of both prior contributions of stock and any future contributions of stock and of all of the outstanding_stock of corporation a itself will be based on the values of corporation a stock as of the date of the future contribution facts taxpayers are cash-basis calendar-year individuals and are members_of_a_family under sec_267 prior to date taxpayers made charitable_contributions of appreciated stock of corporation b to certain private_foundations defined in sec_509 but not described in sec_170 the donee private_foundations with respect to a small portion of those contributions fair_market_value deductions were taken however the largest portion of those contributions was made at a time when sec_170 was in effect but sec_170 was not with respect to those latter contribution fair_market_value deductions were not taken at all material times prior to date corporation b was a publicly_held_corporation stock of corporation b was traded on exchange a exchange a is a united_states exchange in which quotations are published on a daily basis and thus is an established security market on date corporation b was merged with and into corporation a under sec_368 and sec_368 of the code the merger corporation a is a publicly held country a corporation the stock of which is traded on exchange b exchange b is a foreign exchange in which quotations are published on a daily basis and thus is an established security market pursuant to the merger each share of stock of corporation b was converted into cash and shares of american plr-114532-00 depository receipts adrs and of corporation a adr represents shares of stock of corporation a and adr represents shares of stock of corporation a adr sec_1 and of corporation a are traded on exchange a and stock and of corporation a are traded on exchange b hereinafter we shall refer to adr sec_1 and in their stock and converted form each share of stock of corporation a is convertible into shares of stock of corporation a at any time until date prior to date individual a who was a related_party to one of the taxpayers under sec_267 died pursuant to the terms of the individual a’s estate shares of corporation b stock were donated to a donee private_foundation no income_tax deduction was claimed or allowable with respect to that contribution under sec_170 of the code however an estate_tax deduction was taken under sec_2055 of the code immediately prior to date the donee private_foundations owned shares of stock of corporation b some of the shares had been contributed by taxpayers and some had been received from individuals a’s estate in addition many years ago the taxpayers contributed shares of corporation b stock that the donee private_foundations later disposed of in various manners immediately after the merger the donee private_foundations owned shares of stock and of corporation a some of those shares were attributable to the shares of corporation b stock received from individual a’s estate since the merger taxpayers have made no gifts of corporation a stock to any private_foundation on date the donee private_foundations sold all of their shares of stock of corporation a to unrelated third parties for fair_market_value they sold none of their shares of stock of corporation a 1an american depository receipt adr is a negotiable receipt issued in certificate form representing stock in a non- united_states company an adr certificate is issued by a united_states depositary bank when the foreign shares are deposited abroad in a custodian bank the holder of an adr is entitled to demand delivery of the underlying shares the american bank converts dividends interest and principal from the foreign security into united_states dollars once issued an adr certificate may be freely traded in united_states dollars in the united_states on the over-the-counter market if certain sec filings are made it may be listed and traded on a national exchange plr-114532-00 taxpayers want to make significant lifetime contributions of corporation a stock to donee private_foundations and perhaps to other private_foundations referred to in sec_170 e b ii of the code collectively private_foundations in the current calender year and in future years the taxpayers represent that any corporation a stock that they hereafter contribute to a private_foundation will constitute stock for which as of the date of the contributions market quotations will be readily available on an established_securities_market they also represent that such stock will constitute property that would give rise to long- term capital_gain if sold on the date of contribution by taxpayers at its fair_market_value determined as of the date of contribution taxpayers add that the focus of this ruling_request is the application of the percent limitation rule set forth in sec_170 to any future contributions of corporation a stock by the taxpayers to private_foundations law and analysis sec_170 of the code permits a deduction for any charitable_contribution payment which is made within the taxable_year sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 of the regulations sec_170 of the code provides that in the case of a charitable_contribution to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 the amount of the charitable_contribution of property otherwise taken into account under sec_170 is reduced by the amount of gain that would have been long-term_capital_gain if the property had been sold at its fair_market_value determined at the time of the contribution sec_170 provides an exception to this reduction rule in the case of the contribution of qualified_appreciated_stock which is defined in sec_170 as stock-- i for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in sec_170 to meet the requirements of sec_170 a stock must plr-114532-00 have market quotations readily available on an established_securities_market under an analogous provision in sec_1 170a- c xi a of the regulations market quotations are considered to be readily available on an established_securities_market if the securities are listed on the new york stock exchange the american stock exchange or any city or regional exchange in which quotations are published on a daily basis including foreign securities listed on a recognized foreign national or regional exchange in which quotations are published on a daily basis capital_gain_property is defined in sec_170 as any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain that would have been long-term_capital_gain sec_1221 defines a capital_asset as property held by the taxpayer excluding stock_in_trade property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business and certain other items not relevant here taxpayers represent that any corporation a stock that they hereafter contribute to a private_foundation will be stock for which market quotation will be readily available on an established_securities_market as of the date of contribution further taxpayers represent that any corporation a stock that they hereafter contribute to a private_foundation will constitute property that would give rise to long-term_capital_gain if sold on the date of contribution by taxpayer at its fair_market_value thus it is assumed for purposes of this ruling_request that the corporation a stock donated in the future will be qualified_appreciated_stock ruling_request ruling_request pertains to whether in determining the percent limitation stock previously contributed to a private_foundation but not owned by that foundation at the time of a future contribution is included in the calculation in the case at hand the donee private_foundations sold all of their shares of stock of corporation a on date to unrelated third parties for fair_market_value sec_170 of the code provides that in the case of any donor the term qualified_appreciated_stock shall not include any stock of a corporation contributed by the donor in a contribution to which sec_170 applies determined without regard to sec_170 to the extent that the amount of plr-114532-00 the stock so contributed when increased by the aggregate amount of all prior such contributions by the donor of that stock exceeds percent in value of all of the outstanding_stock of the corporation sec_170 provides a special rule that for purposes of sec_170 an individual shall be treated as making all contributions made by any member of the individual’s family as defined in sec_267 sec_267 provides that an individual’s family shall include only the individual’s brothers and sisters whether by the whole or half blood spouse ancestors and lineal_descendants in applying the percent limitation sec_170 requires that all prior such contributions be aggregated the term such contributions means previous contributions of the stock covered by sec_170 determined without regard to sec_170 ie previous contributions of stock that is sec_170 capital_gain_property to a private_foundation furthermore the legislative_history for sec_170 provides that the nonreduced deduction for qualified_appreciated_stock applies only to the extent that the cumulative aggregate amount of donations including donations made prior to date made by the donor to one or more private nonoperating foundations of stock in a particular corporation does not exceed percent in value of all the outstanding_stock of that corporation joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess the legislative_history continues that in the case of a contribution of stock in a particular corporation made by a donor or related_person to a private_nonoperating_foundation the contribution is aggregated with all other contributions of stock in the same corporation made by the donor or related_persons to all other related or unrelated private nonoperating foundations id pincite n thus the statutory language requires that previous contributions of stock that is sec_170 capital_gain_property to a private_foundation be aggregated in determining whether the percent limitation has been exceeded the statutory language does not provide an exception to this rule for contributed stock disposed of by a private_foundation therefore once stock covered by sec_170 is donated to a private_foundation it is taken into account in determining the percent limitation regardless of what happens to the stock in the future the fact that a private_foundation disposes of qualified_appreciated_stock after receiving it is irrelevant thus for purposes of applying the percent limitation of sec_170 with respect to future contributions of corporation a stock by any of the taxpayers to a private plr-114532-00 foundation all previous contributions by taxpayers of corporation a and b stock covered by sec_170 to private_foundations taking into account the attribution_rules of sec_170 will be included in the calculation ruling_request in ruling_request taxpayer asks us to rule that for purposes of applying the percent limitation with respect to future contributions of corporation a stock by one of the taxpayers to a private_foundation the stock of corporation b received from individual a’s estate will not be treated as having been contributed by any of the taxpayers as previously stated the percent limitation in sec_170 applies to a contribution to which sec_170 applies as stated in the facts when the corporation b stock was donated by individual a’s estate no income_tax deduction was claimed or allowable with respect to the contributions under sec_170 instead an estate_tax deduction was taken under sec_2055 of the code sec_170 did not apply to the contributions therefore the contribution by individual a’s estate does not fall within the scope of sec_170 and is not included in determining whether the percent limitation of that section is exceeded thus for purposes of applying the percent limitation of sec_170 with respect to future contributions of corporation a stock by any of the taxpayers to a private_foundation the stock of corporation b contributed to a donee private_foundation from individual a’s estate will not be treated as having been contributed by any of the taxpayers accordingly ruling_request is granted ruling_request in ruling_request taxpayer asks us to rule that for purposes of applying the percent limitation with respect to future contributions of corporation a stock by one of the taxpayers to a private_foundation values of both prior contributions of stock and any future contributions of stock and of all of the outstanding_stock of corporation a itself will be based on the values of corporation a stock as of the date of the future contribution sec_170 requires that the stock contributed when increased by the aggregate amount of all prior such contributions by the donor of stock in such corporation not exceed ten percent in value of the stock outstanding this language requires us to aggregate the value of the stock to be plr-114532-00 contributed currently with previous such contributions such contributions means previous contributions of the stock covered by sec_170 determined without regard to sec_170 ie previous contributions of stock that is sec_170 capital_gain_property to a private_foundation there is no discussion in the legislative_history about when to value previous contributions of stock covered by sec_170 however the statutory language refers to the aggregate amount of all prior such contributions because the statute looks at prior contributions it is reasonable to interpret the language to mean that the value of prior contributions of stock covered by sec_170 at the time of their original donations are the values that are aggregated at the time of each current contribution of qualified_appreciated_stock to determine if the percent limitation has been exceeded in applying the percent limitation the prior contributions of stock covered by sec_170 are not revalued each time there is a new contribution thus for purposes of applying the percent limitation with respect to future contributions of corporation a qualified_appreciated_stock by one of the taxpayers to a private_foundation values of prior contributions of corporation a and b stock covered by sec_170 will be based on the stock’s value at the time of its original contribution values of any future contributions of corporation a qualified_appreciated_stock and all of the outstanding_stock of corporation a will be based on the values of corporation a’s qualified_appreciated_stock and all of its outstanding_stock as of the date of the future contribution conclusions for purposes of applying the percent limitation of sec_170 with respect to future contributions of corporation a stock by any of the taxpayers to a private_foundation all previous contributions by taxpayers of corporation a and b stock covered by sec_170 to private_foundations taking into account the attribution_rules of sec_170 e c ii will be included in the calculation for purposes of applying the percent limitation of sec_170 with respect to future contributions of corporation a stock by any of the taxpayers to a private_foundation the stock of corporation b received by a donee private_foundation from individual a’ estate and converted in the merger into corporation a stock b will not be treated as having been contributed by taxpayers plr-114532-00 for purposes of applying the percent limitation with respect to future contributions of corporation a qualified_appreciated_stock by any of the taxpayers to a private_foundation values of prior contributions of corporation a and b stock covered by sec_170 will be based on the stock’s value at the time of its original contribution values of any future contributions of corporation a qualified_appreciated_stock and all of the outstanding_stock of corporation a will be based on the values of that stock as of the date of the future contribution the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party because this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours associate chief_counsel income_tax and accounting by michael d finely branch chief branch enclosures copy of letter copy for sec_6110 purposes cc
